
	
		III
		111th CONGRESS
		1st Session
		S. RES. 311
		IN THE SENATE OF THE UNITED STATES
		
			October 13, 2009
			Mr. Lugar (for himself,
			 Mr. Inhofe, and Mr. Bond) submitted the following resolution; which
			 was referred to the Committee on
			 Finance
		
		RESOLUTION
		Encouraging the United States Trade
		  Representative to pursue a free trade agreement between the United States and
		  the Association of Southeast Asian Nations. 
	
	
		Whereas the Association of Southeast Asian Nations (ASEAN)
			 was established in 1967, with Indonesia, Malaysia, the Philippines, Singapore,
			 and Thailand being original members;
		Whereas ASEAN membership has now expanded and includes 10
			 countries;
		Whereas the United States supports the centrality of ASEAN
			 within East Asia;
		Whereas the United States was the first country to appoint
			 an Ambassador to the Association of Southeast Asian Nations;
		Whereas ASEAN significantly contributes to regional
			 stability in East Asia;
		Whereas approximately 40,000 students from ASEAN are
			 studying in the United States and an increasing number of Americans are
			 studying in ASEAN countries;
		Whereas ASEAN partners with the United States Government
			 to combat global terror;
		Whereas the United States acceded to the Treaty of Amity
			 and Cooperation in 2009;
		Whereas ASEAN constitutes the fourth largest market for
			 United States exports;
		Whereas ASEAN has a population of approximately
			 560,000,000 persons;
		Whereas two-way, United States-ASEAN trade totals
			 approximately $180,000,000,000 annually;
		Whereas the nations of ASEAN are increasingly economically
			 integrated;
		Whereas ASEAN has entered into free trade agreements with
			 India, China, Japan, South Korea, Australia, and New Zealand; and
		Whereas the United States and ASEAN signed a Trade and
			 Investment Framework Agreement over three years ago: Now, therefore, be
			 it
		
	
		That it is the sense of the Senate
			 that—
			(1)the United States
			 Trade Representative, in consultation with other appropriate Federal agencies
			 and interested stakeholders, should establish a strategy for initiating
			 negotiations for a free trade agreement between the United States and ASEAN;
			 and
			(2)at the time of
			 free trade agreement negotiations, any pending bilateral issues between the
			 United States and Burma, including economic sanctions, investment prohibition,
			 travel restrictions or otherwise, should not deter the United States from
			 engaging with other ASEAN nations regarding a potential free trade agreement,
			 nor should the United States encourage trade with Burma, absent significant
			 reforms within that country.
			
